Exhibit GOFF BACKA ALFERA & COMPANY LLC LETTERHEAD January 26, 2010 Securities and Exchange Commission 450 Fifth Street N.W. Washington, DC 20549 Re:SuperDirectories, Inc. Ladies and Gentlemen: Goff Backa Alfera & Company, LLC is the former independent registered accountant of Superdirectories, Inc (the Company). We have read the Company’s Current Report on Form 8-K dated January 21, 2010, and are in agreement with the contents of Item 4.01, paragraphs one through paragraph six.For the remainder of the Current Report on Form 8-K, we have no basis to agree or disagree with other statements of the Company contained therein. Very truly yours, /s/ Goff Backa Alfera & Company LLC Goff Backa Alfera & Company LLC Securities and Exchange Commission Washington,
